IN THE
                         TENTH COURT OF APPEALS



                                No. 10-19-00407-CR
                                No. 10-19-00408-CR
                                No. 10-19-00409-CR

                              IN RE MARCUS CAIN


                                Original Proceeding



                                     OPINION

      In a document received on October 23, 2019 and filed on November 18, 2019,

Marcus Cain presented to this Court what this Court determined to be three mandamus

proceedings. The underlying complaint in all three proceedings concerns the withdrawal

of court costs from Cain’s inmate account. As the Court understands Cain’s complaints,

Cain contends that the trial court cannot order withholdings to be made from Cain’s

inmate account on judgments that have been discharged. Cain specifically asserts that the

judgments in these proceedings have each been discharged. The Court notes that based

on the dates the sentences were imposed and the length of each sentence, it does appear
that each judgment could be discharged.

        The Court requested a response from the State to these mandamus proceedings.

In a well-reasoned and comprehensive response, the State explained:

        When a court costs [sic] or fee becomes uncollectable is governed by Article
        103.0081 of the Texas Code of Criminal Procedure. That section gives the
        collecting officer the discretion to have the trial court find that the fees or
        costs are uncollectable based on one of three circumstances: (1) the
        defendant is deceased; (2) the defendant is serving a sentence for
        imprisonment for life or life without parole; or (3) the fee has been unpaid
        for at least 15 years. Tex. Code Crim. Pro. Ann. art. 103.0081. The language
        of 103.0081 is permissive in that "Any officer authorized by this chapter to
        collect a fee or item of cost may request the trial court in which a criminal
        action or proceeding was held to make a finding that a fee or item of cost
        imposed in the action or proceeding is uncollectible" if one of the three
        circumstances exists. Tex. Code Crim. Pro. Ann. art. 103.0081. It also gives
        discretion to the trial court in deciding whether to issue an order based on
        the finding. Tex. Code Crim. Pro. Ann. art. 103.0081(b). The obligation of a
        convicted person to pay court costs is established by statute. Solomon v.
        State, 392 S.W.3d 309, 310 (Tex. App.—San Antonio 2012, no pet.). Court
        costs are not part of the guilt or sentence of a criminal defendant, nor must
        they be proven at trial; rather, they are "a nonpunitive recoupment of the
        costs of judicial resources expended in connection with the trial of the case."
        Johnson v. State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). Because court
        costs are not part of a defendant's sentence whether or not the sentence has
        been served and discharged is irrelevant to a defendant’s obligation to pay
        those costs. Additionally, any argument that the court costs are
        uncollectable based on the discharge of a sentence would conflict with the
        Code of Criminal Procedure statute regarding when a cost becomes
        uncollectable.

        The State would also note that Petitioner has not included any specific
        authority in his petition that would show that he has a clear right to relief.
        The State is unable to locate any case or statute that applies to criminal court
        costs and restricts the ability to collect those costs based on the discharging
        of a sentence.

        After reviewing the mandamus petitions, the State’s response, and the case and

statutory authority cited by the State, we conclude that because the obligation of a



In re Cain                                                                                 Page 2
convicted person to pay court costs is established by statute, court costs are not part of a

defendant's sentence, and the Code of Criminal Procedure provides the means and

reasons to declare court costs uncollectable, the discharge of a criminal sentence does not,

by itself, discharge the court costs owed by a defendant.

        Accordingly, Cain’s petitions for writ of mandamus are denied.


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petitions denied
Opinion delivered and filed January 29, 2020
Publish
[OT06]




In re Cain                                                                            Page 3